Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Examiner’s Amendment authorized on 01/13/2022.
Claim Interpretation 
3.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Claim Objections
4.       In view of Applicant’s argument [Remarks] and amendments filed 01/13/2022, claim objection(s) with respect to claims 1 and 8 have been properly amended and corrected. Thus, the objection of claims 1 and 8 and their respective dependencies is withdrawn.

Examiner’s Statement of Reasons for Allowance
5.       Claims 1-14 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the 
	“a discrimination processor configured to discriminate whether or not a set value of the printing condition set by the portable terminal, received from the portable terminal through said second interface, is capable of being set by said image forming apparatus; and
	a controller configured to control said image forming assembly and said display, 
wherein
	when said discrimination processor discriminates that the set value is capable of being set, said controller causes said image forming assembly to form the image under the printing condition depending on the set value, and
	when said discrimination processor discriminates that the set value is not capable of being set, said controller causes said display to display a message that the set value is not capable of being set and a message of a printing condition based on another set value capable of being set instead of the set value by said image forming apparatus.”

In the cited reference; Kimura (US PG. Pub. 2008/0049242 A1) teaches in Sect. [0071]-[0072], a judgment is made as to whether any post-processing is designated for the received print data (S202). More specifically, a judgment is made as to whether or not any stapling process is designated in case of the present embodiment. However, it can be so constituted as to make a judgment on whether there is any post-processing, 

	However, the cited reference of Kimura made of record and not relied upon but considered pertinent fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1 to specifically include the claim limitation(s) as follows:
	““a discrimination processor configured to discriminate whether or not a set value of the printing condition set by the portable terminal, received from the portable terminal through said second interface, is capable of being set by said image forming apparatus; and
	a controller configured to control said image forming assembly and said display, 
wherein
when said discrimination processor discriminates that the set value is capable of being set, said controller causes said image forming assembly to form the image under the printing condition depending on the set value, and
	when said discrimination processor discriminates that the set value is not capable of being set, said controller causes said display to display a message that the set value is not capable of being set and a message of a printing condition based on another set value capable of being set instead of the set value by said image forming apparatus.”, since Kimura fail to provide a judgement and/or discrimination process that judges and/or discriminates a print setting value wherein if the value cant be set to display a message based on different print setting that is set to perform the necessary print function as required by the claim. 
	
7.	Therefore, the prior arts searched and the cited prior art of Kimura fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

8.	Independent claim 8 is essentially the same as Independent Claim 1 and refers to “An image forming apparatus of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

9.       It follows that claims 2-7 and 9-14 are then inherently allowable for depending on an allowable base claim.

.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
                                                                                                                                                                                                       

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DARRYL V DOTTIN/Examiner, Art Unit 2677